WADE, Justice.
This case and an interlocutory appeal in the Matter of the Estate of Hillard L. Voorhees, deceased, decided today, were combined for argument and heard at the same time in this court. In the instant case this court issued an Alternative Writ prohibiting the defendants from proceeding in a case filed by heirs and administrator of the Estate of Hillard L. Voorhees, deceased, against plaintiff to recover assets alleged to belong to the estate. In view of our decision in the interlocutory appeal, 8 Utah 2d 231, 332 P.2d 670, the problems presented in this case are now moot and therefore it is ordered that the Alternative Writ of Prohibition heretofore issued by this court be withdrawn.
No costs awarded.
McDonough, c. j., and crock-ETT, WORTHEN and HENRIOD, JJ„ concur.